Exhibit 10.2
 
Consent and Understanding
 
Consent and Understanding of Viral Genetics, Inc., a Delaware corporation
(“Viral Delaware”) dated as of October 28, 2008.
 
Whereas, Viral Delaware owns all of the outstanding capital stock of Viral
Genetics, Inc., a California corporation (“Subsidiary”)
 
Now, Therefore, to enable Subsidiary to consummate the transactions contemplated
by the Agreement and Plan of Merger between Subsidiary and V-Clip, Inc., a
California corporation (“V-Clip”) dated as of the date hereof (“Merger
Agreement”) and to induce V-Clip and Subsidiary to enter into the Merger
Agreement, Viral Delaware agrees as follows:
 
1.
Representations, Warranties and Covenants. Viral Delaware undertakes and makes
to V-Clip the representations and warranties set forth in Section 3.2 and the
covenants set forth in Section 2.1 of the Merger Agreement. Notwithstanding
anything to the contrary herein or in any other document, Viral Delaware does
not represent or warrant that it is current in its filings with the Securities
and Exchange Commission.

 
2.
Indemnification. From and after the consummation of the transactions provided
for by the Merger Agreement, Viral Delaware shall indemnify and hold harmless
the officers and directors of V-Clip from and against any losses, claims,
damages, or liabilities (including any legal or other expenses incurred in
connection with any litigation whether or not resulting in any liability),
insofar as such losses, claims, damages, liabilities, or litigation are based on
ay statements or omissions in respect of Viral Delaware directly based on, the
omission or alleged omission to state a material fact in respect of Viral
Delaware or Subsidiary, its affiliates, officers, or directors required to be
stated or necessary to make the statements not misleading. Promptly after
service of process on any director or officer of V-Clip in any litigation in
respect of which indemnity may be sought hereunder the party so served shall
give written notice to Viral Delaware. Viral Delaware shall thereupon be
entitled to participate in (and, to the extent that it shall wish, to direct)
the defense of any such litigation at its own expense. The failure of such
director or officer to notify Viral Delaware of any such litigation shall
relieve Viral Delaware from any liability on account of the indemnity agreement
contained in this Section 2 but shall not relieve Viral Delaware from any other
liability it may have to such officer or director.

 
3.
Adoption of Merger Agreement. Viral Delaware, as the sole shareholder of
Subsidiary, hereby adopts and approves the Merger Agreement. Set forth on
Exhibit A hereto is the number of shares to be issued and the number of warrants
to be issued to the shareholders of V-Clip and the Form of warrant agreement
reflecting the terms of the warrants to be issued to the holders of V-Clip.

 

--------------------------------------------------------------------------------


 
Acknowledged:
 

  V-Clip Pharmaceuticals Inc.          
 
By:
      Name:        Title:             

 
 

  Viral Genetics, Inc., a California corporation          
 
By:
      Name:        Title:             

 
 

  Viral Genetics, Inc., a Delaware corporation          
 
By:
      Name:        Title:             

 
 
 
 
 

--------------------------------------------------------------------------------


 
Exhibit A
 
Shares of Viral Delaware to be Issued
 
Shareholder of V-Clip
Shares of V-Clip
Shares of Viral Delaware
     
Viral Genetics, Inc
4,400
16,306,327
     
M. Karen Newell
2,200
8,153,163
     
Robert Berliner
2,200
8,153,163
     
Evan Newell
500
1,852,991
     
Robert Melamede
100
370,598
     
University License Equity Holdings
600
nil
 
Warrants at $0.03 per share to be issued
 
Shareholder of V-Clip
Number of Warrants
       
Viral Genetics, Inc
16,306,327
       
M. Karen Newell
8,153,163
       
Robert Berliner
8,153,163
       
Evan Newell
1,852,991
       
Robert Melamede
370,598
       
University License Equity Holdings
nil
   
Warrants at $0.282 per share to be issued
 
Shareholder of V-Clip
Number of Warrants
       
Viral Genetics, Inc
4,423,900
       
M. Karen Newell
2,211,950
       
Robert Berliner
2,211,950
       
Evan Newell
502,716
       
Robert Melamede
100,543
       
University License Equity Holdings
490,200
       

 

--------------------------------------------------------------------------------


 
Warrants at $0.267 per share to be issued
     
Shareholder of V-Clip
Number of Warrants
       
Viral Genetics, Inc
6,952,495
       
M. Karen Newell
3,476,247
       
Robert Berliner
3,476,247
       
Evan Newell
790,056
       
Robert Melamede
158,011
       
University License Equity Holdings
1,418,067
       
Warrants at $0.01 per share
     
Shareholder of V-Clip
Number of Warrants
       
Viral Genetics, Inc
nil
       
M. Karen Newell
nil
       
Robert Berliner
nil
       
Evan Newell
nil
       
Robert Melamede
nil
       
University License Equity Holdings
10,488,453
 

 
 
 
 

--------------------------------------------------------------------------------


 
VIRAL GENETICS, INC.
 
COMMON STOCK WARRANT
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH SALE
OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF SUCH ACT.
 
This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, ______________ ("Holder") is entitled to purchase, subject
to the terms and conditions of this Warrant, (the “Warrant”) Common Shares of
Viral Genetics, Inc., a Delaware Corporation (the "Company"). This Warrant
entitles Holder to purchase up to _______ fully paid and non-assessable shares
of the Common Stock ("Common Stock") of the Company, during the period
commencing concurrent with the execution by all parties of this Warrant
Agreement (the “Effective Date”) and ending on the tenth anniversary of the
Effective Date at 5:00 p.m. local time, Los Angeles, California, (the
"Expiration Date"), at which time this Warrant will expire and become void
unless earlier terminated as provided herein.  The shares of Common Stock of the
Company for which this Warrant is exercisable as adjusted from time to time
pursuant to the terms hereof, are hereinafter referred to as the "Shares."
 
1.             EXERCISE PRICE. The purchase price for the shares shall be $0.01
per share. Such price shall be subject to adjustment pursuant to the terms
hereof (such prices, as adjusted from time to time, is hereinafter referred to
as the "Exercise Price").
 
2.             EXERCISE AND PAYMENT.
 
(a)           CASH EXERCISE.  At any time after the Effective Date, this Warrant
may be exercised, in whole or in part, from time to time by the Holder, during
the term hereof, by surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed by the Holder to the Company at the principal
executive offices of the Company, together with payment in the amount obtained
by multiplying the Exercise Price then in effect by the number of Shares thereby
purchased, as designated in the Notice of Exercise. Payment may be in cash or by
check payable to the order of the Company.
 
(b)           NET ISSUANCE.  In lieu of payment of the Exercise Price described
in Section 3(a), the Holder may elect to receive, without the payment by the
Holder of any additional consideration, shares equal to the value of this
Warrant or any portion hereof by the surrender of this Warrant or such portion
to the Company, with the net issue election notice annexed hereto (the "Net
Issuance Election Notice") duly executed, at the office of the Company.
Thereupon, the Company shall issue to the Holder such number of fully paid and
nonassessable shares of Common Stock as is computed using the following formula:
 
where: X = [Y*(A-B)]/A
 
 
X =
the number of shares to be issued to the Holder pursuant to this Section 2.

 
 
Y =
the number of shares covered by this Warrant in respect of which the net
issuance election is made pursuant to this Section 2.

 
 
A =
the fair market value of one share of Common Stock, as determined in accordance
with the provisions of this Section 2.

 
 
B =
the Exercise Price in effect under this Warrant at the time the net issuance
election is made pursuant to this Section 2.

 

--------------------------------------------------------------------------------


 
For purposes of this Section 2, the "fair market value" per share of the
Company's Common Stock shall mean:
 
i.           If the Common Stock is traded on a national securities exchange or
admitted to unlisted trading privileges on such an exchange, or is listed on the
Nasdaq National Market (the "NNM") or other over-the- counter quotation system,
the fair market value shall be the last reported sale price of the Common Stock
on such exchange or on the NNM or other over-the-counter quotation system on the
last business day before the effective date of exercise of the net issuance
election or if no such sale is made on such day, the mean of the closing bid and
asked prices for such day on such exchange, the NNM or over-the-counter
quotation system; and
 
ii.           If the Common Stock is not so listed or admitted to unlisted
trading privileges and bid and ask prices are not reported, the fair market
value shall be the price per share which the Company could obtain from a willing
buyer for shares sold by the Company from authorized but unissued shares, as
such price shall be determined by mutual agreement of the Company and the Holder
of this Warrant. If the Company and the Holder cannot mutually agree on such
price, the fair market value shall be made by an appraiser of recognized
standing selected by the Holder and the Company, or, if they cannot agree on an
appraiser, each of he Company and the Holder shall select an appraiser of
recognized standing and the two appraisers shall designate a third appraiser of
recognized standing, whose appraisal shall be determinative of such value.
 
3.           DELIVERY OF STOCK CERTIFICATES.  Within a reasonable time after
exercise, in whole or in part, of this Warrant, the Company shall issue in the
name of and deliver to the Holder, a certificate or certificates for the number
of fully paid and nonassessable shares of Common Stock which the Holder shall
have requested in the Notice of Exercise or Net Issuance Election Notice. If
this Warrant is exercised in part, the Company shall deliver to the Holder a new
Warrant for the unexercised portion of this Warrant at the time of delivery of
such stock certificate or certificates.
 
4.           NO FRACTIONAL SHARES.  No fractional shares or scrip representing
fractional shares will be issued upon exercise of this Warrant.  If upon any
exercise of this Warrant a fraction of a share results, the Company will pay the
Holder the difference between the cash value of the fractional share and the
portion of the Exercise Price allocable to the fractional share.
 
5.           CHARGES, TAXES AND EXPENSES.  The Holder shall pay all transfer
taxes or other incidental charges, if any, in connection with the transfer of
the Shares purchased pursuant to the exercise hereof from the Company to the
Holder.
 
6.           LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.
 
7.           SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding
weekday which is not a legal holiday.
 
8.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 
(a)         SUBDIVISIONS, COMBINATIONS AND OTHER ISSUANCES.  If the Company
shall at any time after the date hereof but prior to the expiration of this
Warrant subdivide its outstanding securities as to which purchase rights under
this Warrant exist, by split-up or otherwise, or combine its outstanding
securities as to which purchase rights under this Warrant exist, the number of
Shares as to which this Warrant is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision, or proportionately decreased in the case
of a combination. Appropriate adjustments shall also be made to the purchase
price payable per share, but the aggregate purchase price payable for the total
number of Shares purchasable under this Warrant as of such date shall remain the
same.
 

--------------------------------------------------------------------------------


 
(b)         STOCK DIVIDEND.  If at any time after the date hereof the Company
declares a dividend or other distribution on Common Stock payable in Common
Stock or other securities or rights convertible into Common Stock ("Common Stock
Equivalents") without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon exercise or conversion thereof),
then the number of shares of Common Stock for which this Warrant may be
exercised shall be increased as of the record date (or the date of such dividend
distribution if no record date is set) for determining which holders of Common
Stock shall be entitled to receive such dividend, in proportion to the increase
in the number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend, and the Exercise Price shall be adjusted so that
the aggregate amount payable for the purchase of all the Shares issuable
hereunder immediately after the record date (or on the date of such
distribution, if applicable), for such dividend shall equal the aggregate amount
so payable immediately before such record date (or on the date of such
distribution, if applicable).
 
(c)          OTHER DISTRIBUTIONS.  If at any time after the date hereof the
Company distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or securities convertible into Common Stock), then the
Company may, at its option, either (i) decrease the per share Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
share of Common Stock as determined in good faith by the Company's Board of
Directors or (ii) provide by resolution of the Company's Board of Directors that
on exercise of this Warrant, the Holder hereof shall thereafter be entitled to
receive, in addition to the shares of Common Stock otherwise receivable on
exercise hereof, the number of shares or other securities or property which
would have been received had this Warrant at the time been exercised.
 
(d)         MERGER.  If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into another corporation when the
Company is not the surviving corporation then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the aggregate Exercise Price then in effect, the
number of shares or other securities or property of the successor corporation
resulting from such merger or consolidation, which would have been received by
Holder for the shares of stock subject to this Warrant had this Warrant at such
time been exercised.
 
(e)         RECLASSIFICATION, ETC.  If at any time after the date hereof there
shall be a change or reclassification of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such change or
reclassification, which would have been received by Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.
 
9.           NOTICE OF ADJUSTMENTS; NOTICES.  Whenever the Exercise Price or
number of Shares purchasable hereunder shall be adjusted pursuant to Section 8
hereof, the Company shall execute and deliver to the Holder a certificate
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated and
the Exercise Price and number of shares purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such certificate to be
mailed (by first class mail, postage prepaid) to the Holder.
 
10.         RIGHTS AS SHAREHOLDER.  Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights as a shareholder of the Company with
respect to the Shares, including (without limitation) the right to vote such
Shares, receive dividends or other distributions thereon, or be notified of
shareholder meetings, and the Holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company. However,
in the event of any taking by the Company of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend (other than a cash dividend) or other
distribution, any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, the Company shall mail to each Holder of this Warrant, at least
ten (10) days prior to the date specified therein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right.
 

--------------------------------------------------------------------------------


 
11.           RESTRICTED SECURITIES.  The Holder understands that this Warrant
and the Shares purchasable hereunder constitute "restricted securities" under
the federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Securities Act of 1933, as amended (the "1933 Act") or an
applicable exemption from such registration. In this connection, the Holder
acknowledges that Rule 144 of the Securities and Exchange Commission (the "SEC")
is not now, and may not in the future be, available for resales of the Warrant
and the Shares purchasable hereunder. Unless the Shares are subsequently
registered pursuant to Section 14, the Holder further acknowledges that the
securities legend on Exhibit A to the Notice of Exercise attached hereto shall
be placed on any Shares issued to the Holder upon exercise of this Warrant.
 
12.           CERTIFICATION OF INVESTMENT PURPOSE.  Unless a current
registration statement under the 1933 Act shall be in effect with respect to the
securities to be issued upon exercise of this Warrant, the Holder covenants and
agrees that, at the time of exercise hereof, it will deliver to the Company a
written certification executed by the Holder that the securities acquired by him
upon exercise hereof are for the account of such Holder and acquired for
investment purposes only and that such securities are not acquired with a view
to, or for sale in connection with, any distribution thereof.
 
13.           DISPOSITION OF SHARES.  Holder hereby agrees not to make any
disposition of any Shares purchased hereunder unless and until:
 
(a)           Holder shall have notified the Company of the proposed disposition
and provided a written summary of the terms and conditions of the proposed
disposition;
 
(b)           Holder shall have complied with all requirements of this Warrant
applicable to the disposition of the Shares; and
 
(c)           Holder shall have provided the Company with written assurances, in
form and substance satisfactory to legal counsel of the Company, that (i) the
proposed disposition does not require registration of the Shares under the 1933
Act or (ii) all appropriate action necessary for compliance with the
registration requirements of the 1933 Act or of any exemption from registration
available under the 1933 Act has been taken.
 
The Company shall NOT be required (i) to transfer on its books any Shares which
have been sold or transferred in violation of the provisions of this Section 13,
or (ii) to treat as the owner of the Shares, or otherwise to accord voting or
dividend rights to, any transferee to whom the Shares have been transferred in
contravention of the terms of this Warrant.
 
14.           TRANSFERABILITY.
 
(a)           GENERAL.  This Warrant shall be transferable only on the books of
the Company maintained at its principal office in San Marino, California or
wherever its principal office may then be located, upon delivery thereof duly
endorsed by the Holder or by its duly authorized attorney or representative,
accompanied by proper evidence of succession, assignment or authority to
transfer. Upon any registration of transfer, the Company shall execute and
deliver new Warrants to the person entitled thereto.
 

--------------------------------------------------------------------------------


 
(b)           LIMITATIONS ON TRANSFER.  This Warrant shall not be sold,
transferred, assigned or hypothecated by the Holder without the company’s
express written consent except to; (i) one or more persons, each of whom on the
date of transfer is an officer of the Holder; (ii) a general partnership or
general partnerships, the general partners of which are the Holder and one or
more persons, each of whom on the date of transfer is an officer of the Holder;
(iii) a successor to the Holder in any merger or consolidation; (iv) a purchaser
of all or substantially all of the Holder's assets; or (v) any person receiving
this Warrant from one or more of the persons listed in this Section 14(b) at
such person's or persons' death pursuant to will, trust or the laws of intestate
succession. This Warrant may be divided or combined, upon request to the Company
by the Holder, into a certificate or certificates representing the right to
purchase the same aggregate number of Shares.
 
(c)           Any transfer made except in strict compliance with this Section
14, notwithstanding the fact that such transfers maybe made to bona fide third
party purchasers, shall be null and void and shall not be recognized by the
Company.
 
15.           MISCELLANEOUS.
 
(a)           CONSTRUCTION.  Unless the context indicates otherwise, the term
"Holder" shall include any transferee or transferees of this Warrant pursuant to
Section 14(b), and the term "Warrant" shall include any and all warrants
outstanding pursuant to this Agreement, including those evidenced by a
certificate or certificates issued upon division, exchange, substitution or
transfer pursuant to Section 14(b).
 
(b)           RESTRICTIONS.  By receipt of this Warrant, the Holder makes the
same representations with respect to the acquisition of this Warrant as the
Holder is required to make upon the exercise of this Warrant and acquisition of
the Shares purchasable hereunder as set forth in the Form of Investment Letter
attached as Exhibit A to the Notice of Exercise attached hereto.
 
(c)           NOTICES.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or three
(3) days following deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified (or
one (1) day following timely deposit with a reputable overnight courier with
next day delivery instructions), or upon confirmation of receipt by the sender
of any notice by facsimile transmission, at the address indicated below or at
such other address as such party may designate by ten (10) days' advance written
notice to the other parties.
 
To Holder:
 
With a copy to:
 


 
To the Company:
 
Viral Genetics, Inc.
 
2290 Huntington Drive
 
Suite 100
 
San Marino, CA 91108
 
Attention: Haig Keledjian
 
(d)           GOVERNING LAW.  This Warrant shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.
 

--------------------------------------------------------------------------------


 
(e)            ENTIRE AGREEMENT.  This Warrant, the exhibits and schedules
hereto, and the documents referred to herein, constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof.
 
(f)            BINDING EFFECT.  This Warrant and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Company and its successors and assigns, and Holder and its successors and
assigns.
 
(g)           WAIVER; CONSENT.  This Warrant may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Warrant or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the party claimed to have given or consented
thereto.
 
(h)           SEVERABILITY.  If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and the balance shall be enforceable in accordance
with its terms.
 
Executed this _____ day of October, 2008.
 
 

  THE COMPANY:           Viral Genetics, Inc.                          
 
By:
      Name:        Title:             

 
 

  HOLDER:                          
 
By:
        [typed or printed name]          

 
 
 

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
 
To:  Viral Genetics, Inc.
 
The undersigned hereby elects to purchase _____________ shares of Common Stock
("STOCK") of Viral Genetics, Inc., a Delaware corporation (the "COMPANY")
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price pursuant to the terms of the Warrant.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the shares of Stock purchased hereunder
in the names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 
 
Dated:
 


 
Name:
 


 
Title:
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
NET ISSUANCE ELECTION NOTICE
 


 


 
To: Viral Genetics, Inc.
 
Date:
 


 


 
The undersigned hereby elects under Section 2 of the attached Warrant to
surrender the right to purchase ___________ shares of Common Stock pursuant to
the attached Warrant.  The Certificate(s) for the shares issuable upon such net
issuance election shall be issued in the name of the undersigned or as otherwise
indicated below.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the shares of Stock purchased hereunder
in the names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 
Signature
 


 
Name for Registration
 
Mailing Address
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
To: Viral Genetics, Inc.
 
In connection with the purchase by the undersigned of ________ shares of the
Common Stock (the "STOCK") of Viral Genetics, Inc., a Delaware corporation (the
"COMPANY"), upon exercise of that certain Common Stock Warrant dated as of
October ____, 2008, the undersigned hereby represents and warrants as follows:
 
The shares of Stock to be received by the undersigned upon exercise of the
Warrant are being acquired for its own account, not as a nominee or agent, and
not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same.  The undersigned further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to the Stock.  The undersigned believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Stock.
 
The undersigned understands that the shares of Stock are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Company in transactions not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act of 1933, as amended (the
"ACT"), only in certain limited circumstances.  In this connection, the
undersigned represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.
 
Without in any way limiting the representations set forth above, the undersigned
agrees not to make any disposition of all or any portion of the Stock unless and
until:
 
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(i)           The undersigned shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested,
the undersigned shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act.  The Company will not require an
opinion of counsel for sales made pursuant to Rule 144 except in unusual
circumstances.
 
The undersigned understands the instruments evidencing the Stock may bear the
following legend:
 
THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
Dated:
 
Viral Genetics, Inc.
 

  By:                    

 

--------------------------------------------------------------------------------


 
VIRAL GENETICS, INC.
 
COMMON STOCK WARRANT
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH SALE
OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF SUCH ACT.
 
This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, ______________ ("Holder") is entitled to purchase, subject
to the terms and conditions of this Warrant, (the “Warrant”) Common Shares of
Viral Genetics, Inc., a Delaware Corporation (the "Company"). This Warrant
entitles Holder to purchase up to _______ fully paid and non-assessable shares
of the Common Stock ("Common Stock") of the Company, during the period
commencing concurrent with the execution by all parties of this Warrant
Agreement (the “Effective Date”) and ending on the tenth anniversary of the
Effective Date at 5:00 p.m. local time, Los Angeles, California, (the
"Expiration Date"), at which time this Warrant will expire and become void
unless earlier terminated as provided herein.  The shares of Common Stock of the
Company for which this Warrant is exercisable as adjusted from time to time
pursuant to the terms hereof, are hereinafter referred to as the "Shares."
 
1.           EXERCISE PRICE. The purchase price for the shares shall be $0.03
per share. Such price shall be subject to adjustment pursuant to the terms
hereof (such prices, as adjusted from time to time, is hereinafter referred to
as the "Exercise Price").
 
2.           EXERCISE AND PAYMENT.
 
(a)         CASH EXERCISE.  At any time after the Effective Date, this Warrant
may be exercised, in whole or in part, from time to time by the Holder, during
the term hereof, by surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed by the Holder to the Company at the principal
executive offices of the Company, together with payment in the amount obtained
by multiplying the Exercise Price then in effect by the number of Shares thereby
purchased, as designated in the Notice of Exercise. Payment may be in cash or by
check payable to the order of the Company.
 
(b)         NET ISSUANCE.  In lieu of payment of the Exercise Price described in
Section 3(a), the Holder may elect to receive, without the payment by the Holder
of any additional consideration, shares equal to the value of this Warrant or
any portion hereof by the surrender of this Warrant or such portion to the
Company, with the net issue election notice annexed hereto (the "Net Issuance
Election Notice") duly executed, at the office of the Company. Thereupon, the
Company shall issue to the Holder such number of fully paid and nonassessable
shares of Common Stock as is computed using the following formula:
 
where: X = [Y*(A-B)]/A
 
 
X =
the number of shares to be issued to the Holder pursuant to this Section 2.

 
 
Y =
the number of shares covered by this Warrant in respect of which the net
issuance election is made pursuant to this Section 2.

 
 
A =
the fair market value of one share of Common Stock, as determined in accordance
with the provisions of this Section 2.

 
 
B =
the Exercise Price in effect under this Warrant at the time the net issuance
election is made pursuant to this Section 2.

 

--------------------------------------------------------------------------------


 
For purposes of this Section 2, the "fair market value" per share of the
Company's Common Stock shall mean:
 
i.           If the Common Stock is traded on a national securities exchange or
admitted to unlisted trading privileges on such an exchange, or is listed on the
Nasdaq National Market (the "NNM") or other over-the- counter quotation system,
the fair market value shall be the last reported sale price of the Common Stock
on such exchange or on the NNM or other over-the-counter quotation system on the
last business day before the effective date of exercise of the net issuance
election or if no such sale is made on such day, the mean of the closing bid and
asked prices for such day on such exchange, the NNM or over-the-counter
quotation system; and
 
ii.           If the Common Stock is not so listed or admitted to unlisted
trading privileges and bid and ask prices are not reported, the fair market
value shall be the price per share which the Company could obtain from a willing
buyer for shares sold by the Company from authorized but unissued shares, as
such price shall be determined by mutual agreement of the Company and the Holder
of this Warrant. If the Company and the Holder cannot mutually agree on such
price, the fair market value shall be made by an appraiser of recognized
standing selected by the Holder and the Company, or, if they cannot agree on an
appraiser, each of he Company and the Holder shall select an appraiser of
recognized standing and the two appraisers shall designate a third appraiser of
recognized standing, whose appraisal shall be determinative of such value.
 
3.           DELIVERY OF STOCK CERTIFICATES.  Within a reasonable time after
exercise, in whole or in part, of this Warrant, the Company shall issue in the
name of and deliver to the Holder, a certificate or certificates for the number
of fully paid and nonassessable shares of Common Stock which the Holder shall
have requested in the Notice of Exercise or Net Issuance Election Notice. If
this Warrant is exercised in part, the Company shall deliver to the Holder a new
Warrant for the unexercised portion of this Warrant at the time of delivery of
such stock certificate or certificates.
 
4.           NO FRACTIONAL SHARES.  No fractional shares or scrip representing
fractional shares will be issued upon exercise of this Warrant.  If upon any
exercise of this Warrant a fraction of a share results, the Company will pay the
Holder the difference between the cash value of the fractional share and the
portion of the Exercise Price allocable to the fractional share.
 
5.           CHARGES, TAXES AND EXPENSES.  The Holder shall pay all transfer
taxes or other incidental charges, if any, in connection with the transfer of
the Shares purchased pursuant to the exercise hereof from the Company to the
Holder.
 
6.           LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.
 
7.           SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding
weekday which is not a legal holiday.
 
8.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 
(a)           SUBDIVISIONS, COMBINATIONS AND OTHER ISSUANCES.  If the Company
shall at any time after the date hereof but prior to the expiration of this
Warrant subdivide its outstanding securities as to which purchase rights under
this Warrant exist, by split-up or otherwise, or combine its outstanding
securities as to which purchase rights under this Warrant exist, the number of
Shares as to which this Warrant is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision, or proportionately decreased in the case
of a combination. Appropriate adjustments shall also be made to the purchase
price payable per share, but the aggregate purchase price payable for the total
number of Shares purchasable under this Warrant as of such date shall remain the
same.
 

--------------------------------------------------------------------------------


 
(b)           STOCK DIVIDEND.  If at any time after the date hereof the Company
declares a dividend or other distribution on Common Stock payable in Common
Stock or other securities or rights convertible into Common Stock ("Common Stock
Equivalents") without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon exercise or conversion thereof),
then the number of shares of Common Stock for which this Warrant may be
exercised shall be increased as of the record date (or the date of such dividend
distribution if no record date is set) for determining which holders of Common
Stock shall be entitled to receive such dividend, in proportion to the increase
in the number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend, and the Exercise Price shall be adjusted so that
the aggregate amount payable for the purchase of all the Shares issuable
hereunder immediately after the record date (or on the date of such
distribution, if applicable), for such dividend shall equal the aggregate amount
so payable immediately before such record date (or on the date of such
distribution, if applicable).
 
(c)           OTHER DISTRIBUTIONS.  If at any time after the date hereof the
Company distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or securities convertible into Common Stock), then the
Company may, at its option, either (i) decrease the per share Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
share of Common Stock as determined in good faith by the Company's Board of
Directors or (ii) provide by resolution of the Company's Board of Directors that
on exercise of this Warrant, the Holder hereof shall thereafter be entitled to
receive, in addition to the shares of Common Stock otherwise receivable on
exercise hereof, the number of shares or other securities or property which
would have been received had this Warrant at the time been exercised.
 
(d)           MERGER.  If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into another corporation when the
Company is not the surviving corporation then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the aggregate Exercise Price then in effect, the
number of shares or other securities or property of the successor corporation
resulting from such merger or consolidation, which would have been received by
Holder for the shares of stock subject to this Warrant had this Warrant at such
time been exercised.
 
(e)           RECLASSIFICATION, ETC.  If at any time after the date hereof there
shall be a change or reclassification of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such change or
reclassification, which would have been received by Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.
 
9.            NOTICE OF ADJUSTMENTS; NOTICES.  Whenever the Exercise Price or
number of Shares purchasable hereunder shall be adjusted pursuant to Section 8
hereof, the Company shall execute and deliver to the Holder a certificate
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated and
the Exercise Price and number of shares purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such certificate to be
mailed (by first class mail, postage prepaid) to the Holder.
 
10.           RIGHTS AS SHAREHOLDER.  Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights as a shareholder of the Company with
respect to the Shares, including (without limitation) the right to vote such
Shares, receive dividends or other distributions thereon, or be notified of
shareholder meetings, and the Holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company. However,
in the event of any taking by the Company of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend (other than a cash dividend) or other
distribution, any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, the Company shall mail to each Holder of this Warrant, at least
ten (10) days prior to the date specified therein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right.
 

--------------------------------------------------------------------------------


 
11.           RESTRICTED SECURITIES.  The Holder understands that this Warrant
and the Shares purchasable hereunder constitute "restricted securities" under
the federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Securities Act of 1933, as amended (the "1933 Act") or an
applicable exemption from such registration. In this connection, the Holder
acknowledges that Rule 144 of the Securities and Exchange Commission (the "SEC")
is not now, and may not in the future be, available for resales of the Warrant
and the Shares purchasable hereunder. Unless the Shares are subsequently
registered pursuant to Section 14, the Holder further acknowledges that the
securities legend on Exhibit A to the Notice of Exercise attached hereto shall
be placed on any Shares issued to the Holder upon exercise of this Warrant.
 
12.           CERTIFICATION OF INVESTMENT PURPOSE.  Unless a current
registration statement under the 1933 Act shall be in effect with respect to the
securities to be issued upon exercise of this Warrant, the Holder covenants and
agrees that, at the time of exercise hereof, it will deliver to the Company a
written certification executed by the Holder that the securities acquired by him
upon exercise hereof are for the account of such Holder and acquired for
investment purposes only and that such securities are not acquired with a view
to, or for sale in connection with, any distribution thereof.
 
13.           DISPOSITION OF SHARES.  Holder hereby agrees not to make any
disposition of any Shares purchased hereunder unless and until:
 
(a)           Holder shall have notified the Company of the proposed disposition
and provided a written summary of the terms and conditions of the proposed
disposition;
 
(b)           Holder shall have complied with all requirements of this Warrant
applicable to the disposition of the Shares; and
 
(c)           Holder shall have provided the Company with written assurances, in
form and substance satisfactory to legal counsel of the Company, that (i) the
proposed disposition does not require registration of the Shares under the 1933
Act or (ii) all appropriate action necessary for compliance with the
registration requirements of the 1933 Act or of any exemption from registration
available under the 1933 Act has been taken.
 
The Company shall NOT be required (i) to transfer on its books any Shares which
have been sold or transferred in violation of the provisions of this Section 13,
or (ii) to treat as the owner of the Shares, or otherwise to accord voting or
dividend rights to, any transferee to whom the Shares have been transferred in
contravention of the terms of this Warrant.
 
14.           TRANSFERABILITY.
 
(a)           GENERAL.  This Warrant shall be transferable only on the books of
the Company maintained at its principal office in San Marino, California or
wherever its principal office may then be located, upon delivery thereof duly
endorsed by the Holder or by its duly authorized attorney or representative,
accompanied by proper evidence of succession, assignment or authority to
transfer. Upon any registration of transfer, the Company shall execute and
deliver new Warrants to the person entitled thereto.
 

--------------------------------------------------------------------------------


 
(b)           LIMITATIONS ON TRANSFER.  This Warrant shall not be sold,
transferred, assigned or hypothecated by the Holder without the company’s
express written consent except to; (i) one or more persons, each of whom on the
date of transfer is an officer of the Holder; (ii) a general partnership or
general partnerships, the general partners of which are the Holder and one or
more persons, each of whom on the date of transfer is an officer of the Holder;
(iii) a successor to the Holder in any merger or consolidation; (iv) a purchaser
of all or substantially all of the Holder's assets; or (v) any person receiving
this Warrant from one or more of the persons listed in this Section 14(b) at
such person's or persons' death pursuant to will, trust or the laws of intestate
succession. This Warrant may be divided or combined, upon request to the Company
by the Holder, into a certificate or certificates representing the right to
purchase the same aggregate number of Shares.
 
(c)           Any transfer made except in strict compliance with this Section
14, notwithstanding the fact that such transfers maybe made to bona fide third
party purchasers, shall be null and void and shall not be recognized by the
Company.
 
15.           MISCELLANEOUS.
 
(a)           CONSTRUCTION.  Unless the context indicates otherwise, the term
"Holder" shall include any transferee or transferees of this Warrant pursuant to
Section 14(b), and the term "Warrant" shall include any and all warrants
outstanding pursuant to this Agreement, including those evidenced by a
certificate or certificates issued upon division, exchange, substitution or
transfer pursuant to Section 14(b).
 
(b)           RESTRICTIONS.  By receipt of this Warrant, the Holder makes the
same representations with respect to the acquisition of this Warrant as the
Holder is required to make upon the exercise of this Warrant and acquisition of
the Shares purchasable hereunder as set forth in the Form of Investment Letter
attached as Exhibit A to the Notice of Exercise attached hereto.
 
(c)           NOTICES.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or three
(3) days following deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified (or
one (1) day following timely deposit with a reputable overnight courier with
next day delivery instructions), or upon confirmation of receipt by the sender
of any notice by facsimile transmission, at the address indicated below or at
such other address as such party may designate by ten (10) days' advance written
notice to the other parties.
 
To Holder:
 
With a copy to:
 


 


 


 
To the Company:
Viral Genetics, Inc.
2290 Huntington Drive
Suite 100
San Marino, CA 91108
Attention: Haig Keledjian
 
(d)           GOVERNING LAW.  This Warrant shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.
 

--------------------------------------------------------------------------------


 
(e)           ENTIRE AGREEMENT.  This Warrant, the exhibits and schedules
hereto, and the documents referred to herein, constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof.
 
(f)           BINDING EFFECT.  This Warrant and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Company and its successors and assigns, and Holder and its successors and
assigns.
 
(g)           WAIVER; CONSENT.  This Warrant may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Warrant or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the party claimed to have given or consented
thereto.
 
(h)           SEVERABILITY.  If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and the balance shall be enforceable in accordance
with its terms.
 
Executed this _____ day of October, 2008.
 
 

  THE COMPANY:           Viral Genetics, Inc.                      
 
By:
      Name:        Title:             

 
 

  HOLDER:                          
 
By:
        [typed or printed name]          

 

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
 
To:  Viral Genetics, Inc.
 
The undersigned hereby elects to purchase _____________ shares of Common Stock
("STOCK") of Viral Genetics, Inc., a Delaware corporation (the "COMPANY")
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price pursuant to the terms of the Warrant.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the shares of Stock purchased hereunder
in the names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 
Dated:
 
Name:
 


 
Title:
 
 
 
 

--------------------------------------------------------------------------------


 
NET ISSUANCE ELECTION NOTICE
 
To: Viral Genetics, Inc.
 
Date:
 
The undersigned hereby elects under Section 2 of the attached Warrant to
surrender the right to purchase ___________ shares of Common Stock pursuant to
the attached Warrant.  The Certificate(s) for the shares issuable upon such net
issuance election shall be issued in the name of the undersigned or as otherwise
indicated below.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the shares of Stock purchased hereunder
in the names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 
Signature
 


 
Name for Registration
 


 


 


 
Mailing Address
 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
To: Viral Genetics, Inc.
 
In connection with the purchase by the undersigned of ________ shares of the
Common Stock (the "STOCK") of Viral Genetics, Inc., a Delaware corporation (the
"COMPANY"), upon exercise of that certain Common Stock Warrant dated as of
October ____, 2008, the undersigned hereby represents and warrants as follows:
 
The shares of Stock to be received by the undersigned upon exercise of the
Warrant are being acquired for its own account, not as a nominee or agent, and
not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same.  The undersigned further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to the Stock.  The undersigned believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Stock.
 
The undersigned understands that the shares of Stock are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Company in transactions not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act of 1933, as amended (the
"ACT"), only in certain limited circumstances.  In this connection, the
undersigned represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.
 
Without in any way limiting the representations set forth above, the undersigned
agrees not to make any disposition of all or any portion of the Stock unless and
until:
 
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(i)           The undersigned shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested,
the undersigned shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act.  The Company will not require an
opinion of counsel for sales made pursuant to Rule 144 except in unusual
circumstances.
 
The undersigned understands the instruments evidencing the Stock may bear the
following legend:
 
THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
Dated:
 
Viral Genetics, Inc.
 

  By:                    

 
 

--------------------------------------------------------------------------------


 
VIRAL GENETICS, INC.
 
COMMON STOCK WARRANT
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH SALE
OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF SUCH ACT.
 
This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, ______________ ("Holder") is entitled to purchase, subject
to the terms and conditions of this Warrant, (the “Warrant”) Common Shares of
Viral Genetics, Inc., a Delaware Corporation (the "Company"). This Warrant
entitles Holder to purchase up to _______ fully paid and non-assessable shares
of the Common Stock ("Common Stock") of the Company, during the period
commencing concurrent with the execution by all parties of this Warrant
Agreement (the “Effective Date”) and ending on May 30, 2011 at 5:00 p.m. local
time, Los Angeles, California, (the "Expiration Date"), at which time this
Warrant will expire and become void unless earlier terminated as provided
herein.  The shares of Common Stock of the Company for which this Warrant is
exercisable as adjusted from time to time pursuant to the terms hereof, are
hereinafter referred to as the "Shares."
 
1.           EXERCISE PRICE. The purchase price for the shares shall be $0.282
per share. Such price shall be subject to adjustment pursuant to the terms
hereof (such prices, as adjusted from time to time, is hereinafter referred to
as the "Exercise Price").
 
2.           EXERCISE AND PAYMENT.  At any time after the Effective Date, this
Warrant may be exercised, in whole or in part, from time to time by the Holder,
during the term hereof, by surrender of this Warrant and the Notice of Exercise
annexed hereto duly completed and executed by the Holder to the Company at the
principal executive offices of the Company, together with payment in the amount
obtained by multiplying the Exercise Price then in effect by the number of
Shares thereby purchased, as designated in the Notice of Exercise. Payment may
be in cash or by check payable to the order of the Company.
 
3.           DELIVERY OF STOCK CERTIFICATES.  Within a reasonable time after
exercise, in whole or in part, of this Warrant, the Company shall issue in the
name of and deliver to the Holder, a certificate or certificates for the number
of fully paid and nonassessable shares of Common Stock which the Holder shall
have requested in the Notice of Exercise. If this Warrant is exercised in part,
the Company shall deliver to the Holder a new Warrant for the unexercised
portion of this Warrant at the time of delivery of such stock certificate or
certificates.
 
4.           NO FRACTIONAL SHARES.  No fractional shares or scrip representing
fractional shares will be issued upon exercise of this Warrant.  If upon any
exercise of this Warrant a fraction of a share results, the Company will pay the
Holder the difference between the cash value of the fractional share and the
portion of the Exercise Price allocable to the fractional share.
 
5.           CHARGES, TAXES AND EXPENSES.  The Holder shall pay all transfer
taxes or other incidental charges, if any, in connection with the transfer of
the Shares purchased pursuant to the exercise hereof from the Company to the
Holder.
 
6.           LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.
 

--------------------------------------------------------------------------------


 
7.           SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding
weekday which is not a legal holiday.
 
8.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 
(a)           SUBDIVISIONS, COMBINATIONS AND OTHER ISSUANCES.  If the Company
shall at any time after the date hereof but prior to the expiration of this
Warrant subdivide its outstanding securities as to which purchase rights under
this Warrant exist, by split-up or otherwise, or combine its outstanding
securities as to which purchase rights under this Warrant exist, the number of
Shares as to which this Warrant is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision, or proportionately decreased in the case
of a combination. Appropriate adjustments shall also be made to the purchase
price payable per share, but the aggregate purchase price payable for the total
number of Shares purchasable under this Warrant as of such date shall remain the
same.
 
(b)           STOCK DIVIDEND.  If at any time after the date hereof the Company
declares a dividend or other distribution on Common Stock payable in Common
Stock or other securities or rights convertible into Common Stock ("Common Stock
Equivalents") without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon exercise or conversion thereof),
then the number of shares of Common Stock for which this Warrant may be
exercised shall be increased as of the record date (or the date of such dividend
distribution if no record date is set) for determining which holders of Common
Stock shall be entitled to receive such dividend, in proportion to the increase
in the number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend, and the Exercise Price shall be adjusted so that
the aggregate amount payable for the purchase of all the Shares issuable
hereunder immediately after the record date (or on the date of such
distribution, if applicable), for such dividend shall equal the aggregate amount
so payable immediately before such record date (or on the date of such
distribution, if applicable).
 
(c)           OTHER DISTRIBUTIONS.  If at any time after the date hereof the
Company distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or securities convertible into Common Stock), then the
Company may, at its option, either (i) decrease the per share Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
share of Common Stock as determined in good faith by the Company's Board of
Directors or (ii) provide by resolution of the Company's Board of Directors that
on exercise of this Warrant, the Holder hereof shall thereafter be entitled to
receive, in addition to the shares of Common Stock otherwise receivable on
exercise hereof, the number of shares or other securities or property which
would have been received had this Warrant at the time been exercised.
 
(d)           MERGER.  If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into another corporation when the
Company is not the surviving corporation then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the aggregate Exercise Price then in effect, the
number of shares or other securities or property of the successor corporation
resulting from such merger or consolidation, which would have been received by
Holder for the shares of stock subject to this Warrant had this Warrant at such
time been exercised.
 
(e)           RECLASSIFICATION, ETC.  If at any time after the date hereof there
shall be a change or reclassification of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such change or
reclassification, which would have been received by Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.
 

--------------------------------------------------------------------------------


 
9.           NOTICE OF ADJUSTMENTS; NOTICES.  Whenever the Exercise Price or
number of Shares purchasable hereunder shall be adjusted pursuant to Section 8
hereof, the Company shall execute and deliver to the Holder a certificate
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated and
the Exercise Price and number of shares purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such certificate to be
mailed (by first class mail, postage prepaid) to the Holder.
 
10.           RIGHTS AS SHAREHOLDER.  Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights as a shareholder of the Company with
respect to the Shares, including (without limitation) the right to vote such
Shares, receive dividends or other distributions thereon, or be notified of
shareholder meetings, and the Holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company. However,
in the event of any taking by the Company of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend (other than a cash dividend) or other
distribution, any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, the Company shall mail to each Holder of this Warrant, at least
ten (10) days prior to the date specified therein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right.
 
11.           RESTRICTED SECURITIES.  The Holder understands that this Warrant
and the Shares purchasable hereunder constitute "restricted securities" under
the federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Securities Act of 1933, as amended (the "1933 Act") or an
applicable exemption from such registration. In this connection, the Holder
acknowledges that Rule 144 of the Securities and Exchange Commission (the "SEC")
is not now, and may not in the future be, available for resales of the Warrant
and the Shares purchasable hereunder. Unless the Shares are subsequently
registered pursuant to Section 14, the Holder further acknowledges that the
securities legend on Exhibit A to the Notice of Exercise attached hereto shall
be placed on any Shares issued to the Holder upon exercise of this Warrant.
 
12.           CERTIFICATION OF INVESTMENT PURPOSE.  Unless a current
registration statement under the 1933 Act shall be in effect with respect to the
securities to be issued upon exercise of this Warrant, the Holder covenants and
agrees that, at the time of exercise hereof, it will deliver to the Company a
written certification executed by the Holder that the securities acquired by him
upon exercise hereof are for the account of such Holder and acquired for
investment purposes only and that such securities are not acquired with a view
to, or for sale in connection with, any distribution thereof.
 
13.           DISPOSITION OF SHARES.  Holder hereby agrees not to make any
disposition of any Shares purchased hereunder unless and until:
 
(a)           Holder shall have notified the Company of the proposed disposition
and provided a written summary of the terms and conditions of the proposed
disposition;
 
(b)           Holder shall have complied with all requirements of this Warrant
applicable to the disposition of the Shares; and
 
(c)           Holder shall have provided the Company with written assurances, in
form and substance satisfactory to legal counsel of the Company, that (i) the
proposed disposition does not require registration of the Shares under the 1933
Act or (ii) all appropriate action necessary for compliance with the
registration requirements of the 1933 Act or of any exemption from registration
available under the 1933 Act has been taken.
 

--------------------------------------------------------------------------------


 
The Company shall NOT be required (i) to transfer on its books any Shares which
have been sold or transferred in violation of the provisions of this Section 13,
or (ii) to treat as the owner of the Shares, or otherwise to accord voting or
dividend rights to, any transferee to whom the Shares have been transferred in
contravention of the terms of this Warrant.
 
14.           TRANSFERABILITY.
 
(a)           GENERAL.  This Warrant shall be transferable only on the books of
the Company maintained at its principal office in San Marino, California or
wherever its principal office may then be located, upon delivery thereof duly
endorsed by the Holder or by its duly authorized attorney or representative,
accompanied by proper evidence of succession, assignment or authority to
transfer. Upon any registration of transfer, the Company shall execute and
deliver new Warrants to the person entitled thereto.
 
(b)           LIMITATIONS ON TRANSFER.  This Warrant shall not be sold,
transferred, assigned or hypothecated by the Holder without the company’s
express written consent except to; (i) one or more persons, each of whom on the
date of transfer is an officer of the Holder; (ii) a general partnership or
general partnerships, the general partners of which are the Holder and one or
more persons, each of whom on the date of transfer is an officer of the Holder;
(iii) a successor to the Holder in any merger or consolidation; (iv) a purchaser
of all or substantially all of the Holder's assets; or (v) any person receiving
this Warrant from one or more of the persons listed in this Section 14(b) at
such person's or persons' death pursuant to will, trust or the laws of intestate
succession. This Warrant may be divided or combined, upon request to the Company
by the Holder, into a certificate or certificates representing the right to
purchase the same aggregate number of Shares.
 
(c)           Any transfer made except in strict compliance with this Section
14, notwithstanding the fact that such transfers maybe made to bona fide third
party purchasers, shall be null and void and shall not be recognized by the
Company.
 
15.           MISCELLANEOUS.
 
(a)           CONSTRUCTION.  Unless the context indicates otherwise, the term
"Holder" shall include any transferee or transferees of this Warrant pursuant to
Section 14(b), and the term "Warrant" shall include any and all warrants
outstanding pursuant to this Agreement, including those evidenced by a
certificate or certificates issued upon division, exchange, substitution or
transfer pursuant to Section 14(b).
 
(b)           RESTRICTIONS.  By receipt of this Warrant, the Holder makes the
same representations with respect to the acquisition of this Warrant as the
Holder is required to make upon the exercise of this Warrant and acquisition of
the Shares purchasable hereunder as set forth in the Form of Investment Letter
attached as Exhibit A to the Notice of Exercise attached hereto.
 
(c)           NOTICES.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or three
(3) days following deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified (or
one (1) day following timely deposit with a reputable overnight courier with
next day delivery instructions), or upon confirmation of receipt by the sender
of any notice by facsimile transmission, at the address indicated below or at
such other address as such party may designate by ten (10) days' advance written
notice to the other parties.
 

--------------------------------------------------------------------------------


 
To Holder:
 


 
With a copy to:
 


 
To the Company:
Viral Genetics, Inc.
2290 Huntington Drive
Suite 100
San Marino, CA 91108
Attention: Haig Keledjian
 
(d)           GOVERNING LAW.  This Warrant shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.
 
(e)           ENTIRE AGREEMENT.  This Warrant, the exhibits and schedules
hereto, and the documents referred to herein, constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof.
 
(f)           BINDING EFFECT.  This Warrant and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Company and its successors and assigns, and Holder and its successors and
assigns.
 
(g)           WAIVER; CONSENT.  This Warrant may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Warrant or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the party claimed to have given or consented
thereto.
 
(h)           SEVERABILITY.  If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and the balance shall be enforceable in accordance
with its terms.
 
Executed this _____ day of October, 2008.
 

  THE COMPANY:           Viral Genetics, Inc.                          
 
By:
      Name:        Title:             

 
 

  HOLDER:                          
 
By:
        [typed or printed name]          

 

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
 
To:  Viral Genetics, Inc.
 
The undersigned hereby elects to purchase _____________ shares of Common Stock
("STOCK") of Viral Genetics, Inc., a Delaware corporation (the "COMPANY")
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price pursuant to the terms of the Warrant.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the shares of Stock purchased hereunder
in the names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 


 
Dated:
 


 
Name:
 


 
Title:
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
To: Viral Genetics, Inc.
 
In connection with the purchase by the undersigned of ________ shares of the
Common Stock (the "STOCK") of Viral Genetics, Inc., a Delaware corporation (the
"COMPANY"), upon exercise of that certain Common Stock Warrant dated as of
October ____, 2008, the undersigned hereby represents and warrants as follows:
 
The shares of Stock to be received by the undersigned upon exercise of the
Warrant are being acquired for its own account, not as a nominee or agent, and
not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same.  The undersigned further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to the Stock.  The undersigned believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Stock.
 
The undersigned understands that the shares of Stock are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Company in transactions not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act of 1933, as amended (the
"ACT"), only in certain limited circumstances.  In this connection, the
undersigned represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.
 
Without in any way limiting the representations set forth above, the undersigned
agrees not to make any disposition of all or any portion of the Stock unless and
until:
 
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(i)           The undersigned shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested,
the undersigned shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act.  The Company will not require an
opinion of counsel for sales made pursuant to Rule 144 except in unusual
circumstances.
 
The undersigned understands the instruments evidencing the Stock may bear the
following legend:
 
THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
Dated:
 
Viral Genetics, Inc.
 

  By:                    

 

--------------------------------------------------------------------------------


 
VIRAL GENETICS, INC.
 
COMMON STOCK WARRANT
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS
AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH SALE
OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF SUCH ACT.
 
This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, ______________ ("Holder") is entitled to purchase, subject
to the terms and conditions of this Warrant, (the “Warrant”) Common Shares of
Viral Genetics, Inc., a Delaware Corporation (the "Company"). This Warrant
entitles Holder to purchase up to _______ fully paid and non-assessable shares
of the Common Stock ("Common Stock") of the Company, during the period
commencing concurrent with the execution by all parties of this Warrant
Agreement (the “Effective Date”) and ending on February 28, 2010, at 5:00 p.m.
local time, Los Angeles, California, (the "Expiration Date"), at which time this
Warrant will expire and become void unless earlier terminated as provided
herein.  The shares of Common Stock of the Company for which this Warrant is
exercisable as adjusted from time to time pursuant to the terms hereof, are
hereinafter referred to as the "Shares."
 
1.           EXERCISE PRICE. The purchase price for the shares shall be $0.267
per share. Such price shall be subject to adjustment pursuant to the terms
hereof (such prices, as adjusted from time to time, is hereinafter referred to
as the "Exercise Price").
 
2.           EXERCISE AND PAYMENT.  At any time after the Effective Date, this
Warrant may be exercised, in whole or in part, from time to time by the Holder,
during the term hereof, by surrender of this Warrant and the Notice of Exercise
annexed hereto duly completed and executed by the Holder to the Company at the
principal executive offices of the Company, together with payment in the amount
obtained by multiplying the Exercise Price then in effect by the number of
Shares thereby purchased, as designated in the Notice of Exercise. Payment may
be in cash or by check payable to the order of the Company.
 
3.           DELIVERY OF STOCK CERTIFICATES.  Within a reasonable time after
exercise, in whole or in part, of this Warrant, the Company shall issue in the
name of and deliver to the Holder, a certificate or certificates for the number
of fully paid and nonassessable shares of Common Stock which the Holder shall
have requested in the Notice of Exercise. If this Warrant is exercised in part,
the Company shall deliver to the Holder a new Warrant for the unexercised
portion of this Warrant at the time of delivery of such stock certificate or
certificates.
 
4.           NO FRACTIONAL SHARES.  No fractional shares or scrip representing
fractional shares will be issued upon exercise of this Warrant.  If upon any
exercise of this Warrant a fraction of a share results, the Company will pay the
Holder the difference between the cash value of the fractional share and the
portion of the Exercise Price allocable to the fractional share.
 
5.           CHARGES, TAXES AND EXPENSES.  The Holder shall pay all transfer
taxes or other incidental charges, if any, in connection with the transfer of
the Shares purchased pursuant to the exercise hereof from the Company to the
Holder.
 
6.           LOSS, THEFT, DESTRUCTION OR MUTILATION OF WARRANT.  Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.
 

--------------------------------------------------------------------------------


 
7.           SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding
weekday which is not a legal holiday.
 
8.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 
(a)           SUBDIVISIONS, COMBINATIONS AND OTHER ISSUANCES.  If the Company
shall at any time after the date hereof but prior to the expiration of this
Warrant subdivide its outstanding securities as to which purchase rights under
this Warrant exist, by split-up or otherwise, or combine its outstanding
securities as to which purchase rights under this Warrant exist, the number of
Shares as to which this Warrant is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision, or proportionately decreased in the case
of a combination. Appropriate adjustments shall also be made to the purchase
price payable per share, but the aggregate purchase price payable for the total
number of Shares purchasable under this Warrant as of such date shall remain the
same.
 
(b)           STOCK DIVIDEND.  If at any time after the date hereof the Company
declares a dividend or other distribution on Common Stock payable in Common
Stock or other securities or rights convertible into Common Stock ("Common Stock
Equivalents") without payment of any consideration by such holder for the
additional shares of Common Stock or the Common Stock Equivalents (including the
additional shares of Common Stock issuable upon exercise or conversion thereof),
then the number of shares of Common Stock for which this Warrant may be
exercised shall be increased as of the record date (or the date of such dividend
distribution if no record date is set) for determining which holders of Common
Stock shall be entitled to receive such dividend, in proportion to the increase
in the number of outstanding shares (and shares of Common Stock issuable upon
conversion of all such securities convertible into Common Stock) of Common Stock
as a result of such dividend, and the Exercise Price shall be adjusted so that
the aggregate amount payable for the purchase of all the Shares issuable
hereunder immediately after the record date (or on the date of such
distribution, if applicable), for such dividend shall equal the aggregate amount
so payable immediately before such record date (or on the date of such
distribution, if applicable).
 
(c)           OTHER DISTRIBUTIONS.  If at any time after the date hereof the
Company distributes to holders of its Common Stock, other than as part of its
dissolution or liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
cash, Common Stock or securities convertible into Common Stock), then the
Company may, at its option, either (i) decrease the per share Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
share of Common Stock as determined in good faith by the Company's Board of
Directors or (ii) provide by resolution of the Company's Board of Directors that
on exercise of this Warrant, the Holder hereof shall thereafter be entitled to
receive, in addition to the shares of Common Stock otherwise receivable on
exercise hereof, the number of shares or other securities or property which
would have been received had this Warrant at the time been exercised.
 
(d)           MERGER.  If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into another corporation when the
Company is not the surviving corporation then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the aggregate Exercise Price then in effect, the
number of shares or other securities or property of the successor corporation
resulting from such merger or consolidation, which would have been received by
Holder for the shares of stock subject to this Warrant had this Warrant at such
time been exercised.
 
(e)           RECLASSIFICATION, ETC.  If at any time after the date hereof there
shall be a change or reclassification of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such change or
reclassification, which would have been received by Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.
 

--------------------------------------------------------------------------------


 
9.           NOTICE OF ADJUSTMENTS; NOTICES.  Whenever the Exercise Price or
number of Shares purchasable hereunder shall be adjusted pursuant to Section 8
hereof, the Company shall execute and deliver to the Holder a certificate
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated and
the Exercise Price and number of shares purchasable hereunder after giving
effect to such adjustment, and shall cause a copy of such certificate to be
mailed (by first class mail, postage prepaid) to the Holder.
 
10.           RIGHTS AS SHAREHOLDER.  Prior to exercise of this Warrant, the
Holder shall not be entitled to any rights as a shareholder of the Company with
respect to the Shares, including (without limitation) the right to vote such
Shares, receive dividends or other distributions thereon, or be notified of
shareholder meetings, and the Holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company. However,
in the event of any taking by the Company of a record of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend (other than a cash dividend) or other
distribution, any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, the Company shall mail to each Holder of this Warrant, at least
ten (10) days prior to the date specified therein, a notice specifying the date
on which any such record is to be taken for the purpose of such dividend,
distribution or right, and the amount and character of such dividend,
distribution or right.
 
11.           RESTRICTED SECURITIES.  The Holder understands that this Warrant
and the Shares purchasable hereunder constitute "restricted securities" under
the federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Securities Act of 1933, as amended (the "1933 Act") or an
applicable exemption from such registration. In this connection, the Holder
acknowledges that Rule 144 of the Securities and Exchange Commission (the "SEC")
is not now, and may not in the future be, available for resales of the Warrant
and the Shares purchasable hereunder. Unless the Shares are subsequently
registered pursuant to Section 14, the Holder further acknowledges that the
securities legend on Exhibit A to the Notice of Exercise attached hereto shall
be placed on any Shares issued to the Holder upon exercise of this Warrant.
 
12.           CERTIFICATION OF INVESTMENT PURPOSE.  Unless a current
registration statement under the 1933 Act shall be in effect with respect to the
securities to be issued upon exercise of this Warrant, the Holder covenants and
agrees that, at the time of exercise hereof, it will deliver to the Company a
written certification executed by the Holder that the securities acquired by him
upon exercise hereof are for the account of such Holder and acquired for
investment purposes only and that such securities are not acquired with a view
to, or for sale in connection with, any distribution thereof.
 
13.           DISPOSITION OF SHARES.  Holder hereby agrees not to make any
disposition of any Shares purchased hereunder unless and until:
 
(a)           Holder shall have notified the Company of the proposed disposition
and provided a written summary of the terms and conditions of the proposed
disposition;
 
(b)           Holder shall have complied with all requirements of this Warrant
applicable to the disposition of the Shares; and
 
(c)           Holder shall have provided the Company with written assurances, in
form and substance satisfactory to legal counsel of the Company, that (i) the
proposed disposition does not require registration of the Shares under the 1933
Act or (ii) all appropriate action necessary for compliance with the
registration requirements of the 1933 Act or of any exemption from registration
available under the 1933 Act has been taken.
 

--------------------------------------------------------------------------------


 
The Company shall NOT be required (i) to transfer on its books any Shares which
have been sold or transferred in violation of the provisions of this Section 13,
or (ii) to treat as the owner of the Shares, or otherwise to accord voting or
dividend rights to, any transferee to whom the Shares have been transferred in
contravention of the terms of this Warrant.
 
14.           TRANSFERABILITY.
 
(a)           GENERAL.  This Warrant shall be transferable only on the books of
the Company maintained at its principal office in San Marino, California or
wherever its principal office may then be located, upon delivery thereof duly
endorsed by the Holder or by its duly authorized attorney or representative,
accompanied by proper evidence of succession, assignment or authority to
transfer. Upon any registration of transfer, the Company shall execute and
deliver new Warrants to the person entitled thereto.
 
(b)           LIMITATIONS ON TRANSFER.  This Warrant shall not be sold,
transferred, assigned or hypothecated by the Holder without the company’s
express written consent except to; (i) one or more persons, each of whom on the
date of transfer is an officer of the Holder; (ii) a general partnership or
general partnerships, the general partners of which are the Holder and one or
more persons, each of whom on the date of transfer is an officer of the Holder;
(iii) a successor to the Holder in any merger or consolidation; (iv) a purchaser
of all or substantially all of the Holder's assets; or (v) any person receiving
this Warrant from one or more of the persons listed in this Section 14(b) at
such person's or persons' death pursuant to will, trust or the laws of intestate
succession. This Warrant may be divided or combined, upon request to the Company
by the Holder, into a certificate or certificates representing the right to
purchase the same aggregate number of Shares.
 
(c)           Any transfer made except in strict compliance with this Section
14, notwithstanding the fact that such transfers maybe made to bona fide third
party purchasers, shall be null and void and shall not be recognized by the
Company.
 
15.           MISCELLANEOUS.
 
(a)           CONSTRUCTION.  Unless the context indicates otherwise, the term
"Holder" shall include any transferee or transferees of this Warrant pursuant to
Section 14(b), and the term "Warrant" shall include any and all warrants
outstanding pursuant to this Agreement, including those evidenced by a
certificate or certificates issued upon division, exchange, substitution or
transfer pursuant to Section 14(b).
 
(b)           RESTRICTIONS.  By receipt of this Warrant, the Holder makes the
same representations with respect to the acquisition of this Warrant as the
Holder is required to make upon the exercise of this Warrant and acquisition of
the Shares purchasable hereunder as set forth in the Form of Investment Letter
attached as Exhibit A to the Notice of Exercise attached hereto.
 
(c)           NOTICES.  Unless otherwise provided, any notice required or
permitted under this Warrant shall be given in writing and shall be deemed
effectively given upon personal delivery to the party to be notified or three
(3) days following deposit with the United States Post Office, by registered or
certified mail, postage prepaid and addressed to the party to be notified (or
one (1) day following timely deposit with a reputable overnight courier with
next day delivery instructions), or upon confirmation of receipt by the sender
of any notice by facsimile transmission, at the address indicated below or at
such other address as such party may designate by ten (10) days' advance written
notice to the other parties.
 

--------------------------------------------------------------------------------


 
To Holder:
 


 


 


 
With a copy to:
 


 
To the Company:
Viral Genetics, Inc.
2290 Huntington Drive
Suite 100
San Marino, CA 91108
Attention: Haig Keledjian
 
(d)           GOVERNING LAW.  This Warrant shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents entered into and to be performed entirely within
California.
 
(e)           ENTIRE AGREEMENT.  This Warrant, the exhibits and schedules
hereto, and the documents referred to herein, constitute the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof.
 
(f)           BINDING EFFECT.  This Warrant and the various rights and
obligations arising hereunder shall inure to the benefit of and be binding upon
the Company and its successors and assigns, and Holder and its successors and
assigns.
 
(g)           WAIVER; CONSENT.  This Warrant may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by the parties hereto, and no
waiver of any of the provisions or conditions of this Warrant or any of the
rights of a party hereto shall be effective or binding unless such waiver shall
be in writing and signed by the party claimed to have given or consented
thereto.
 
(h)           SEVERABILITY.  If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision shall be excluded from
this Warrant and the balance of the Warrant shall be interpreted as if such
provision were so excluded and the balance shall be enforceable in accordance
with its terms.
 
Executed this _____ day of October, 2008.
 

  THE COMPANY:           Viral Genetics, Inc.          
 
By:
      Name:        Title:             

 
 

  HOLDER:                          
 
By:
        [typed or printed name]          

 

--------------------------------------------------------------------------------


 
NOTICE OF EXERCISE
 
To:  Viral Genetics, Inc.
 
The undersigned hereby elects to purchase _____________ shares of Common Stock
("STOCK") of Viral Genetics, Inc., a Delaware corporation (the "COMPANY")
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price pursuant to the terms of the Warrant.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the shares of Stock purchased hereunder
in the names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 


 
Dated:
 


 
Name:
 


 
Title:
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
To: Viral Genetics, Inc.
 
In connection with the purchase by the undersigned of ________ shares of the
Common Stock (the "STOCK") of Viral Genetics, Inc., a Delaware corporation (the
"COMPANY"), upon exercise of that certain Common Stock Warrant dated as of
October ____, 2008, the undersigned hereby represents and warrants as follows:
 
The shares of Stock to be received by the undersigned upon exercise of the
Warrant are being acquired for its own account, not as a nominee or agent, and
not with a view to resale or distribution of any part thereof, and the
undersigned has no present intention of selling, granting any participation in,
or otherwise distributing the same.  The undersigned further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to such person or to any third
person, with respect to the Stock.  The undersigned believes it has received all
the information it considers necessary or appropriate for deciding whether to
purchase the Stock.
 
The undersigned understands that the shares of Stock are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Company in transactions not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act of 1933, as amended (the
"ACT"), only in certain limited circumstances.  In this connection, the
undersigned represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the Act.
 
Without in any way limiting the representations set forth above, the undersigned
agrees not to make any disposition of all or any portion of the Stock unless and
until:
 
There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(i)           The undersigned shall have notified the Company of the proposed
disposition and shall have furnished the Company with a detailed statement of
the circumstances surrounding the proposed disposition, and (ii) if requested,
the undersigned shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Act.  The Company will not require an
opinion of counsel for sales made pursuant to Rule 144 except in unusual
circumstances.
 
The undersigned understands the instruments evidencing the Stock may bear the
following legend:
 
THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH SALE OR TRANSFER IS
EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 
Dated:
 
Viral Genetics, Inc.
 

  By:                    

 
 

--------------------------------------------------------------------------------

 